IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JERMAINE TERRELL MILLER,                  : No. 178 MM 2014
                                          :
                    Petitioner            :
                                          :
                                          :
             v.                           :
                                          :
Court of Common Pleas, 39th District-     :
Franklin,                                 :
                                          :
                    Respondent            :


                                        ORDER


PER CURIAM
      AND NOW, this 30th day of December, 2014, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Prohibition is DENIED.